Citation Nr: 0123147	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $35,564.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from May 1979 to 
February 1980.  The appellant in this case is the veteran's 
mother and legal custodian.  This matter comes to the Board 
of Veterans' Appeals (Board) from a June 2000 decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
Committee on Waivers and Compromises (the Committee) which 
denied a waiver of recovery of an overpayment of compensation 
benefits in the calculated amount of $35,564.  

In connection with the current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO.  She was notified of the time 
and date of the hearing by July 2001 letter.  However, the 
record contains a notation to the effect that the hearing was 
canceled, apparently at the request of the appellant.  
Neither she nor the veteran's representative has since 
requested a rescheduling of the hearing, including in 
September 2001 written argument.  Absent any further 
communication from the appellant, the Board presumes that the 
hearing request has been withdrawn.


REMAND

Under applicable criteria, when a veteran is rated 
incompetent by VA, has neither spouse nor child, and is 
hospitalized, institutionalized or domiciled by the United 
States or any political subdivision thereof with or without 
charge, and has an estate which equals or exceeds $1,500, 
further payment of compensation will not be made until the 
estate is reduced to $500.  38 U.S.C.A. § 5503; 38 C.F.R. § 
3.557(b) (2000). 

The available record in this case shows that the veteran has 
been in receipt of a 100 disability rating for service-
connected schizophrenia since July 1993.  By May 1995 rating 
decision, the RO determined that he was incompetent for VA 
purposes and the appellant was named as his legal custodian.  
The veteran has no children and has been divorced since April 
1996.  

In October 1998, the veteran was apparently hospitalized at 
Rusk State Hospital and remained there until October 1999, 
when he was transferred to the Waco VA Medical Center.  
Despite his hospitalization, he continued to receive VA 
compensation benefits.  

In March 2000, under authority of 38 U.S.C.A. § 5503, the RO 
retroactively terminated the veteran's VA compensation 
benefits for the period from November 1, 1998 to March 31, 
2000, resulting in the $35,564 overpayment at issue in this 
case.  The appellant has requested a waiver of recovery of 
this overpayment, contending that it is the result of sole VA 
error.  She also asserts that repayment of the debt would 
produce financial hardship.  

The Board notes that sole administrative error may be found 
to occur in cases where the claimant neither had knowledge of 
nor should have been aware of the erroneous award.  Further, 
such error contemplates that neither the claimant's actions 
nor his or her failure to act contributed to payment pursuant 
to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).

In this case, the RO has not yet addressed the issue of the 
validity of the debt, including the issue of sole 
administrative error.  The U.S. Court of Appeals for Veterans 
Claims has held that the issue of the validity of a debt is a 
threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, 63 Fed. Reg. 31,264 (1998).  Thus, 
a remand is necessary to address this preliminary matter.

The Board also notes that the current record on appeal may be 
incomplete.  The record currently contains no documentation 
that the appellant was given notice of the specific 
requirements of 38 U.S.C.A. § 5503 until after the 
overpayment was created.  Given the obvious relevance of this 
evidence to the issue on appeal, the veteran's guardianship 
folder, or other relevant documents, should be associated 
with the claims file for purposes of consideration in 
connection with this appeal.   

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has also recently published final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  While in remand status, the RO may 
consider any additional notification/development action as 
required by VCAA.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should obtain the veteran's 
fiduciary/guardianship folder for 
association with the adjudication claims 
file.  

2.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

3.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the issue of the 
validity of the debt, including 
consideration of whether the debt at 
issue in this case was created due to 
sole VA administrative error.  If the 
determination is not favorable to the 
appellant, she should be notified of her 
rights in accordance with applicable 
procedures.

4.  If the RO determines that the debt is 
valid and an overpayment of benefits 
remains, the RO should forward the matter 
to the Committee for readjudication of 
the application for waiver of recovery of 
the $35,564 indebtedness.  Prior to 
reaching its decision, the Committee 
should undertake any necessary 
development, such as affording the 
appellant the opportunity to submit an 
updated financial status report, in order 
to equitably adjudicate the waiver 
application.

If the benefit sought on appeal remains denied, the appellant 
and the veteran's representative should be provided a 
Supplemental Statement of the Case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


